Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 4-8, and 11-15 are pending. Claims 1, 8 and 15 are independent.  All Claims are amended.  
This Application was published as U.S. 2019/0392822.
Earliest apparent priority is 6/26/2018.
Pending Claims are allowed.
Response to Amendments and Arguments
With respect to the 35 U.S.C. 112(f) interpretation applied to the modules of Claims 8 and 11-14, it is noted that the preamble of the independent Claim 8 provides structure to the system by reciting processor, memory, etc. as components of the system.  However, as provided in the previous Office actions, the “modules” recited in each of the limitations are not connected to the structure recited in the preamble and the way the Claim is written the limitations currently interpreted under 112(f) are elements in addition to the structural elements of the preamble.  

Regarding the 35 U.S.C. 103 rejection over van Os and Blackford:
Amended Claim 1 provides:
1. A method of controlling a dialogue system, the dialogue system including a processor, a memory, an audio input apparatus, an audio output apparatus, and a display unit, the method comprising: 

determining … a first scenario corresponding to the first input data and a second scenario corresponding to the second input data, the first scenario and the second scenario being selected from scenario information set in advance;
generating ... first output data designated by  the first scenario and second output data designated by the second scenario; 
calculating ... a priority of the first input data and a priority of the second input data;
determining ... presence of the first output data being prepared to be output before the second output data; 
determining whether the priority of the first input data is higher or lower than the priority of the second input data;
setting … a first output method for the first output data designated by the first scenario and the second output data designated by the second scenario based on the priority of the first input data being higher than the priority of the second input data when the first output data being prepared to be output is determined to be present; and
changing ... to a second output method for the first output data designated by the first scenario and the second output data designated by the second scenario based on the priority of the first input data being lower than the priority of the second input data when the first output data being prepared to be output is determined to be present, 
wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the second input data and the first output data being prepared to be output before the second output data, 
wherein the calculating of the priority of the second input data is based, at least in part, on a usage situation, said usage situation being analyzed based on one or more sensor inputs selected from the group consisting of: a camera input, a microphone input, and a proximity sensor input.

	Applicant argues that van Os teaches away from: “calculating ... a priority of the first input data and a priority of the second input data …  wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using a comparison of words between the second input data and the first output data being prepared to be output before the second output data ….”  
Response 13 -17.
	Applicant’s arguments are mostly unpersuasive.  Allowability is not based on the arguments set forth.  The cited references both are quite close and certainly do not teach away.  However, they do not teach the particular limitation as interpreted and discussed below.

Regarding the definition of “priority of data” and the formula for its calculation see the following portions of the Specification:

    PNG
    media_image1.png
    341
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    225
    622
    media_image2.png
    Greyscale

(Specification as filed, pp. 14-15.)

Same material in the Published Application:
 [0075] Subsequently, in Step S8, the control unit 10 calculates a priority P of the current piece of input data by the following expression.

    PNG
    media_image3.png
    327
    417
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    76
    417
    media_image4.png
    Greyscale

(Published Application.)
The “priority of the input data” is defined by equation 1 in paragraph [0075].  As such, the “priority of input data” is a function of “[0080] … a degree of relevance between data that has been output and output content being generated.”  
Further, the Specification has several references to determining priority where the input data is compared to input data:
 [0084] In Step S10, the priority of the current piece of input data calculated in Step S8 is compared with the priority of the input data being prepared to be output (assumed to be the previous piece of input data) to determine whether or not the priority of the current piece of input data is higher than the priority of the previous piece of input data. When the priority of the current piece of input data is higher, the procedure advances to Step S11, and otherwise advances to Step S13.
(Published Application.)
Other instance in the Specification that discuss the comparison of words of the input data indicate comparing the words of input with the words of a scenario/domain which is common in the art and taught by the references:
[0047] The scenario control module 150 notifies the output module 160 of the output results based on the scenarios whose execution order (or execution ratio) has been changed. When a plurality of pieces of input data are not received within the fixed period, the scenario control module 150 selects an output scenario corresponding to the input data from the scenario table 260, and causes the output module 160 to execute the selected output scenario. The output scenario corresponding to the input data can be obtained by searching the scenario table 260 through use of well-known or publicly-known technology as, for example, a result of searching the scenario table 260 with a word included in the input data or a result of searching for a word having a high similarity degree between a word included in the input data and a word included in the scenario table 260.
(Published Application.)


Included in the calculation of priority of the input data is the following which supports the claimed limitation:
[0082] The value of the weight is set in advance. As the degree of relevance between the output content that has been output (output result for the previous piece of input data) and the current piece of input data, a similarity degree between words included in the data that has been output and the current piece of input data can be used, and may be calculated through use of, for example, Word2vec, a cosine similarity, or other such well-known method.
Referring to:
[0080] δ represents a degree of relevance between data that has been output and output content being generated. 

The instant Application t is a translation of a Japanese language application.  Examiner interprets the “degree of relevance” referenced in [0082] as obtained from the comparison of input words to output words to be referring to the relevance parameter δ.  As such, the Specification determines the degree of relevance between the two outputs from the comparison of the input words with the output words of the output being processed but not yet put out.
The Examiner had interpreted this δ factor is a degree of relevance between the currently executing scenario/domain and the scenario/domain to which the dialog has to switch in response to the interrupting input.  The Domain to Domain comparison is clearly present in BOTH van Os and Blackford as discussed in length in previous Office actions.
Further, input words are related to the resulting output words and to the intended scenario/domain that generates the output.  Accordingly, one can mix and match what he wants to compare and arrive at approximately the same result: input to input; input to output; input to domain; output to input; output to output; output to domain.  See the discussion in the Office action of 3/30/2021.  
Nevertheless the particular language of comparing words of the input data to the words of the immediately prior output data (that has not been output yet) to determine priority is specific and not taught by vas Os or Blackford. 
35 U.S.C. 112(f) Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: the various modules in Claims 8 and 11-14. 
Refer to the previous Office action of 3/30/2021 for details.
Allowable Subject Matter
Pending Claims 1, 4-8, and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, while the input data and output data are both related to each other and to their respective domains, the particularly claimed language of “wherein the calculating of the priority of the second input data is based, at least in part, on a degree of relevance using comparison of WORDS between the second INPUT DATA and the first OUTPUT DATA that is being prepared to be output” when considered in the context of the Claim as a whole and including each and every limitation of the Claim was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Close Art of Record
In addition to the art applied to the Claims during the prosecution of the instant Application, van Os (U.S. 20140074483) and Blackford (U.S. 2016/0085854), note:
Evermann (U.S. 10,769,385) (U.S. 2019/0179890) determines the domain/intent of first and second portions of a text string by comparing them to words of a domain.
Ross (U.S. 2008/0015864) includes a turn manager that determines a change in the context of the dialog and determines the response to be provided to the user based on a priority queue (Figure 4, 78 context priority queue) of contexts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659